 J. C. PENNEY CO., STORE NO.109369Thisnotice must remain posted for 60 consecutivedays from the date ofposting,and must not be altered,defaced,or coveredby any othermaterial.If employeeshave anyquestion concerning this notice or compliancewith its pro-visions, theymay communicatedirectlywith theBoard'sRegionalOffice, 1624WachoviaBuilding,301 North MainStreet,Winston-Salem,North Carolina 27101,Telephone 723-2302.J. C. PenneyCompany, Store No. 1093andRetail Clerks Interna-tional Association,Local Union No.1564,AFL-CIO.Case 28-CA-1P286.October 18,1966DECISION AND ORDEROn June 17, 1966, Trial Examiner James R. Webster issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondent filed exceptions tothe Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner'sRecommended Orderwith the following modifications :[1.Paragraph 1(c) of the Trial Examiner'sRecommended Orderis amended to read as follows :[" (a)Granting wage increases to employees without bargainingand consulting with Retail Clerks International Association, LocalUnion No. 1564,AFL-CIO;provided,however,that nothing in thisDecision and Order shall be construed as requiring the Respondent tovary or abandon any wage increases or other economic benefit whichit has heretofore established."'We adopt the Trial Examiner's conclusion that Petitioner did not waive the right tobargain over merit wage increases.Although such a right may be waived by collectivebargaining,a waiver will not be readily inferred;there must be a clear and unmistakableshowing that the waiver occurred.Chjton Precision Products,156 NLRB 555.161NLRB No. 8. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARD[2Amend the first indented paragraph of the notice to read[Wr WILr NOT grant wage increases to our employees withoutconsulting and bargaining with Retrtil Clerks InternationalAssociation, Local Union No 1564, AFL-CIO, or any other labororganization of our employees, NNe are not required, however,toabandon the wage increases heretofore granted to ouremployees ]TRIAL EXAMINERS DECISIONSTATEMENT OF THE CASEThis case with all parties represented was heard before Trial Examiner James RWebster in Taos New Mexico on March 10 and 11 1966 on complaint of theGeneral Counsel and answer of J C Penney Company Store No 1093 hereincalled Respondent or Company The complaint was issued on November 19 1965upona charge filed October 11 1965 The complaint alleges that Respondent unilaterally increased wages on or about June 28 1965 and refused to recognize andbargain collectively with the Union at all times following September 28 1965thereby violating Section 8(a)(1) and (5) of the National Labor Relations Actherein called the ActBriefs have been filed by the General Counsel and the Respondent and have beencarefully consideredUpon the entire record and my observation of the witnesses Ihereby make the followingFINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERDuring the past 12 month period Respondent in the course and conduct of itsbusiness operations sold and distributed products the gross value of which exceeded$500 000 During the same period of time Respondent purchases) and caused to beshipped directly into the State of New Mexico from other States of the UnitedStatesmerchandise valued in excess of $50 000I find that Respondent is an employer engaged in commerce within the meaningof Section 2(2) (6) and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDThe RetailClerksInternational AssociationLocal Union No 1564 AFL-CIOherein called the Union is a labor organization within the meaning of Section 2(5)of the ActIIITHEALLEGED UNFAIR LABOR PRACTICEA Preliminary statement of factsOn January 16 1964 a majority of all employees including regular part timeemployees at Respondents Store No 1093 excluding store managers guards professional employees and supervisors as defined in the Act designated and selectedtheUnion as their bargaining representative by secret ballot and on January 241964 the Regional Director for Region 28 of the Board certified the Union as theexclusive bargaining representative of these employeesOn October 20 1964 a collective bargaining agreement was executed by Respondent and the Union effective from that date to October 1 1965On June 28 and July 12 1965 Respondent gave wage increases to each of the 18employees in the appropriate unit (Two employees one having been rehired July 1received their increases on July 12 1965 ) The increases vaned from 5 cents to 12cents per hour Respondent contends that these were all meet wage increases andthat the Union had agreed that Respondent could make meet wages increases without consultation with the UnionBy letter dated August 16 1965 the Union asked that negotiations be opened fora new contract as the contract then in effect was due to expire on October 1 1965Meetings were held in September 1965 and on September 28 Respondents attorney Robert Poole told the union negotiators that Respondent questioned the Union smajority status and that there was no need to negotiate after October 1 1965 until J C PENNEY CO, STORE NO 109371the Union proved its majority Respondent based its doubt of majority status on thefact that several employees had approached management and inquired as to the procedure for getting out of the Union On October 4 1965 Respondent filed a representation petition in Case 28-RM-142 and announced to employees that as ofOctober 1 there was no longer a union in the store as the contract had expired OnOctober 11 1965 the Union filed the charge in the instant case and on Decemher 28 1965 the Regional Director dismissed Case 28-RM-142 as a complaint hadissued in the instant caseB Issues1Did the Union waive its right to bargain on merit wage increases during theterm of theexistingcontract and were the wage increases given in June and Julymeritwage increases?2Did Respondent have a good faith doubt of the Unions majority status onSeptember 28 19659C The unilateral wage increasesRespondent contends that during the contractnegotiationsin September and Octoher 1964 the Union agreed that the Respondent could make merit wage increasesduring the term of the contract withoutconsultingwith the Union The significantbargaining sessions culminatingin the collectivebargaining agreementwere held onSeptember 16 and October 8 1964 At bothof these sessionsa Federal mediatorparticipatedFor the most part negotiations were conducted with the negotiatorsfor each groupin separaterooms and with the mediator talking first with one groupand then with the other and relaying proposalsand positionsAt the meeting ofSeptember16 the Respondent proposed a 21cent acrossthe boardwage increasewith a continuationof its merit wageincreasepolicy 1The Union made a new proposal at this meeting for a 10 cent wage increase tobe effectiveon the signingof the contract and another 10 cent increase during thecourse ofthe contract and the Union sought a 2 to 3 year contract In caucusUnionRepresentativeElmer Hipsky told the mediator that merit increases wouldhave to be negotiated through the Union and that the Union would strike on thispointFollowing this meeting and on October 2 1964 Respondents attorney RobertPoole contacted the mediator and advised him that Respondent would agree to a 5cent acrossthe board wage increase and a contract of 11/z years durationAt the meeting of October 8 1964 Poole stated as the meeting began thatRespondentwas willing to grant a5 cent per hour wage increase and that this wasits final offerHe made no referenceto the Respondents merit increase programat this pointAgain as had occurredin prior meetingsthe negotiation broke intoseparate groupsDuring the caucus with the union committee the mediator wasagain toldby Union Representative Hipsky that if there were to be merit increasesthese would have to be negotiated and that if the Company made these increaseswithout negotiatingwith the Union they would strike the storeAfter talkingwith union representativesthemediator approached the companynegotiatorswith the statement that he thought there was a possibility of an agreemerit however three things would have to be clarified (1) Would there be anyreduction of hours of work for any of the employees (2) were there not someemployees that had actually been decreased recently (3) as to the meritincreaseswould thesebe unilateral or would there be a merit review board on which employees would berepresentedAs to the firstquestiona company negotiator (Store Manager Sloniger) repliedWhy should there be any reduction of hours of work As to the second questionStoreManager Sloniger repliedthat one employee had been away from work forsome timeand actually started out at a lower rate on her return than the one shehad previously As to the third question Slomger replied that it was company policyto have performance reviews and that the Company had the right to grant increasesfor merit The mediatorwas alsotold that Respondentwould agreeto a 1 year contract ratherthan onefor a year and a half1Respondent in accordance with provisions of a personnel manual has had a policy ofmaking annual performance reviews on all employees However it appears that this policywas not followed at Store No 1093 for 3 or more years prior to June 1965 at least thereare no records of any Respondents store manager in Taos during these years and untilFebruary 1965 was a Mr Sloniger who was hospitalized on February 10 1965 with adiagnosis of encephalitis and who had been in a highly emotional state for some time 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe mediator then returned to the union committee, and later returned to thecompany committee with an inquiry as to how long the offer would be outstanding.The Respondent agreed to leave it open until the end of the week-October 12,1965.2I am of the opinion that there has been no meeting of the minds between the par-ties as to how merit wage increases would be handled. There is nothing in the con-tract on this matter; 3 and there is no evidence that any statement of agreement onthismatter was made by one party to the other. Respondent sought to continue ineffect its policy of periodic evaluations of employees with periodic increases depend-ing upon the merit of the employee involved. The Union was firm on its positionthat merit wage increases were bargainable matters, although at the sessions of Sep-tember 16 and October 8, this position was not expressed by the union negotiatorsdirectly to Respondent, but was stated to the Federal mediator in caucus. At thelastmeeting, October 8, Respondent agreed to give a 5-cent across-the-board wageincrease with a 1-year contract; the Union took this matter under advisement, anditwas voted upon and accepted by the union membership.The General Counsel also raises the issue as to whether or not the increases givenin June and July, 1965, were "merit increases" since all employees received them.The wage increases given differed with employees; likewise the merit evaluation ofemployees differed. Respondent contends that, in view of the fact that evaluations ofemployees had not been conducted for a number of years, evaluations covering allemployees were in order in June 1965.I suppose any increase in wages given is "merited," but in a truer sense, a meritwage increase is one that differentiates between and rewards employees in accord-ance with their relative merit. In the instant situation, all employees received atleast a 5-cent-per-hour increase-some, and apparently for considerations of merit,received increases of 7 cents, 9 cents, 10 cents, and 12 cents per hour. I am inclinedto the view and find that a general 5-cent-per-hour wage increase was given andonly those increases above this amount were true merit increases. However, I alsofind that the Union did not waive its right to bargain on merit wage increases. There-fore, by the unilateral increases given on June 28 and July 12, 1965, I find thatRespondent refused to bargain in good faith with the Union and thereby violatedSection 8(a)(5) and (1) of the Act.4D. Respondent's doubt of the Union's majority and refusal to meetFollowing the Union's request of August 16, 1965, to open negotiations on a newcontract,Attorney Poole and Union Representative Hipsky held three meetings inSeptember 1965. A union proposal was submitted and there was some agreement onsome items. At the last meeting, September 28, 1965, Respondent questioned theUnion's majority status and declined to meet with the Union for negotiations on anew contract after October 1, 1965, unless the Union reestablish that it representsa majority of the employees. On October 4, 1965, the Respondent filed a represen-tation petition. Through the month of September 1965, a majority of employees inthe appropriate unit were dues paying members of the Union. On June 28, 1965,the date of the unilateral wage increases, there were 17 employees in the unit, ofwhom 11 were dues paying members. In September 1965, there were 18 employeesin the unit of whom 11 were dues paying members. In October 1965, there were 17employees of whom 3 were dues paying members.The contract between the parties, effective from October 20, 1964, to October 1,1965, provided as a condition of employment that "all employees of the Employercovered by This Agreement who are members of the Union in good standing on the2 There isno testimonyas to what the mediator reported to the union committee otherthan that he came back with an offer of 5 cents an hour and a 1-year contract. UnionRepresentative Hipsky does not recall any mention of a merit review board with unionparticipation,and it isnot clear whether the three questions presented by the mediatorto the Respondent originated with the union committee or with the mediator.8I reject Respondent's contention that article VII of the contract providing that "wagespaid in excess of the minimum established in this agreement are to be paid to the in-dividual and not to the job," reserves to Respondent the right to grant meritincreasesunilaterally.*Purity Food Stores, Inc,150 NLRB 1523;N.L.R.B. v. Benne Katz,369 U.S. 736.I also reject Respondent's contention that the Union is obligated to invoke the contractgrievance procedure on this matter prior to filing charge herein. An interpretation ofprovisions of a contract is not involved here as it was inN.L.R.B. v. C & C Plywood Corp.,351 F.2d 224 (C.A. 9). J C PENNEY CO, STORE NO 109373effective date of this Agreement shall remain members in good standing Thoseemployees who are not members on the effective date of this Agreement may onthe Thirty first (31st) day following the effective date of this Agreement becomemembers of the Union in which event they shall remain members in good standingin the Union for the balance of the AgreementManuel Gonzales who became acting store manager in February 1965 and storemanager inAugust 1965 testified that during the time he was at the store fiveemployees expressed to him some dissatisfaction with the Union-two of these herecalled as having occurred prior to June 28 and he did not remember when theother three employees approached him on the matter One told him that the unionnegotiationswould be coming up soon and that she did not want to be subjected toharassment by other employees because of having to belong to the Union anotheremployee had become delinquent in union dues and inquired as to how to get outof the Union another complained about being called on her days off or while atwork to attend union meetings and stated that she did not want to belong to theUnion Based on these reports and the fact that those who had joined the Union atthe outset were required to continue to pay dues during the term of the contractRespondent contends that in September 1965 it had and has a good faith doubt thata majority of the employees wanted to belong to the UnionOn October 4 1965 on the same day that Respondent filed a representation petitionEmmet F Dawson a district manager for J C Penney Company told employees at a store meeting that as of October 1st there is no Union in the store as thecontract has expired Therefore it isno longer acondition of employment at thistime that you belong to the Union or pay your dues 5 Thereafter all but threeemployees discontinued paying dues A union meeting held in October 1965 howeverwas attended by six employeesAlthough prior to October 1 1965 five employees had expressed to Store Manager Gonzales some dissatisfaction with the Union and in October 1965 7 of 11employees paying union dues discontinued doing so the conduct of Respondent preceding these events cannot be ignored for its casual relationship with the expressionof dissatisfaction and discontinuance of duesOn June 28 and July 12 all of theemployees in the unit were given wage increases without notification to or consultation with the Union on September 28 the Union was notified that there was noneed to negotiate after October 1 as Respondent questioned its majority status onOctober 4 District Manager Dawson told employees that as of October 1 there wasno union in the storethe contract had expired and that union membership or payment of union dues was no longera condition of employment Thereafter 7 of the11 employeespayingduesdiscontinued doing soI cannot findfrom the evidence that the Union had or would have lost its majority status irrespective of the June 28 unilateral wage increase the September 28announced refusal to negotiate further and the October 4 announcement thatthere wasno unionin the store At the time of these events the Union representeda majority of the employees I find that by this conduct Respondent has refused tobargain with the Union thereby violating Section 8(a)(5) and (1) of the Act Anemployer cannot be relieved of his obligation to bargain with a union on thegrounds that the union has lost its majority status where the employer has engagedin unfairlabor practices calculated to have that effect 6IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III occurring in connection withthe operations of Respondent described in section I have a close, intimate and substantial relation to trade traffic and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flowthereofUpon the basis of the foregoing findings of fact and the entire record in the caseI make the followingCONCLUSIONS OF LAW1Respondent is an employer engaged in commerce within the meaning of Section 2(2) (6) and (7) of the Act5 There is some conflict of testimony as to whether he mentioned the expiration of thecontractone employee recalled that he did the two employees who do not recall itstated that they knew the contract was due to expire on October 1 1965 Dawson readfrom a prepared statement I credit his version of his statement6 Priced-Leas Discount Foods Inc157 NLRB 1143 74DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Retail ClerksInternationalAssociation, Local Union No. 1564, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.3.All employees, including regular part-time employees at Respondent'sStoreNo. 1093, excluding store managers, guards, professional employees,and supervisorsas defined in the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.At all times since January 24, 1964, the Union has been the exclusive repre-sentative of all employees of Respondent in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning of Section 9(a) of the Act5.By its unilateral grant of wage increases in June and July 1965, and by itsrefusal to meet and bargain with the Union following September 28, 1965, Respond-ent has thereby violated Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in conduct constituting a refusal tobargain with the Union, it will be recommended that it cease and desist therefrom,and that, upon request, it bargain collectively with the Union, and that it post appro-priate notice to employees as provided in the Recommended Order set forth below.Upon the basis of the foregoing findings of fact and conclusions of law, and theentire record, and pursuant to Section 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERJ.C. Penney Company, Store No. 1093, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Granting wage increases to employees without bargaining and consultingwith Retail Clerks International Association, Local Union No. 1564, AFL-CIO.(b)Refusing to bargain collectively with said Union as the exclusive bargainingrepresentative of all employees, including regular part-time employees at Respond-ent's Store No. 1093, excluding store managers, guards, professional employees andsupervisors as defined in the Act.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights to self-organization,to form, join,or assist the above-named Union or any other labor organization of their choice, except to the extentthat such rights may be affected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively with Retail Clerks International Associa-tion, Local Union No. 1564, AFL-CIO, as the exclusive representative of all employ-ees in the above-described bargaining unit, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its store in Taos, New Mexico, copies of the attached notice marked"Appendix." 7 Copies of said notice to be furnished by the Regional Director forRegion 28 after being signed by a managing representative of Respondent, shall beposted immediately upon receipt thereof, and be maintained by it for a period of60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable steps shall be taken by theRespondent to insure that such notices are not altered, defaced, or covered by anyother material.7In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order." STOP & SHOP, INC.75(c)Notify the said Regional Director,in writing,within 20 days of the date ofthe receipt of this Decision,what steps Respondent has taken to comply herewith.8APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct,as amended,we hereby notify our employees that:WE WILLNOT grant wage increases to our employees without consultingand bargaining with RetailClerksInternationalAssociation,LocalUnionNo. 1564, AFL-CIO,or any other labor organization of our employees.WE WILLNOT in any other manner interfere with,restrain,or coerce any ofour employees in the exercise of their rights to self-organization,to form,join, or assist labor organizations,to bargaincollectivelythrough representa-tives of their own choosing,or to engage in any other concerted activities forthe purposes of collective bargaining or other mutual aid or protection asguaranteed by Section7 of theAct, or to refrain from any or all such activi-ties,except to the extentthatsuch rights may be affected by the proviso inSection 8(a)(3) ofthe Act.WE WILL,upon request, bargain collectively with Retail Clerks Interna-tionalAssociation,LocalUnion No. 1564, AFL-CIO, as the collective-bargaining representative of all of our employees,including regular part-timeemployees at our Store No. 1093, excluding store managers,guards, profes-sional employees and supervisors as definedin the Act,and if an understand-ing is reached,embody such understanding in a signed agreement.All of our employees are free to become or to remain, or to refrain from becom-ing or remaining,members of theabove-named Union,or any other labor organiza-tion except to the extent that such rights may be affected by the proviso in Section8(a)(3) of the Act.I.C. PENNY COMPANY,STORE No. 1093,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,theymay communicate directly with the Board's Regional Office, Room7011,Seventh Floor,Federal Building and United States Courthouse,500 GoldAvenue SW., Albuquerque,New Mexico 87101,Telephone 247-0311.8In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read : "Notify the said Regional Director,in writing,within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."Stop & Shop,Inc.andGary A. Machaby.Case 1-CA-1937.Octo-ber 19, 1966DECISION AND ORDEROn December 23, 1965, Trial Examiner W. Gerard Ryan issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certain161NLRB No. 5.